DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are allowed.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Vandeputte (Pub 20180275987) discloses services that retrieves software layer stacks from a software repository and provisioning them further thus differing layers can be retrieved and does not need to be built from scratch.

	Abrams (Pub 20180088926) discloses container image management using layer deltas.  Image are made up of multiple layers that can be shared between containers for greater efficiency.  To save space, layers are squashed, consolidating the layers into a single layer.




	Neither reference(s), individually or in combination teaches the claim limitations of claims 1, 10 and 16.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-9, 11-15 and 17-20 therefore, are considered allowable on the basis of the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196